                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                          8:19CR73

         vs.
                                                              ORDER OF DETENTION PENDING
 PHILLIP SCHMIDT,                                                        TRIAL

                          Defendant.


        The matter came on for hearing upon the court’s own motion and the government’s Motion to
Review and Revoke Conditions of Release pursuant to 18 U.S.C. § 3145. [Filing No. 27.] The defendant
was represented by Stuart Dornan and the Government was represented by Jody Mullis. Evidence was
adduced and arguments were made. The court finds that information exits that was not known to the
government or the court at the time of the defendant’s initial appearance and arraignment. The court further
finds that this information has a material bearing on the issue whether there are conditions of release that
will reasonably assure the appearance of the defendant and the safety of any other person and the
community. The court finds that the government’s motion, Filing No. 27, should be granted. The court
further finds that the defendant’s conditions of release should be revoked and the defendant should be
detained pending further order of the court.
        This order sets forth the Court’s findings of fact and conclusions of law, as required by 18 U.S.C.
§ 3142(i), in addition to any other findings made at the hearing.
        There is a rebuttable presumption that no condition or combination of conditions will reasonably
assure the appearance of the defendant as required and the safety of the community because there is
probable cause to believe that the defendant committed one or more of the following offenses: an offense
involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A,
2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421,
2422, 2423, or 2425. The defendant was previously released on conditions, so the court finds that the
defendant previously presented evidence sufficient to rebut the presumption, but after considering the
presumption, the new information and the other factors discussed below, detention is warranted.
        After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the
hearing, the Court concludes that the defendant must be detained pending trial because the Government has
proven: By clear and convincing evidence that no condition or combination of conditions of release will
reasonably assure the safety of any other person and the community; and by a preponderance of evidence
that no condition or combination of conditions of release will reasonably assure the defendant’s appearance
as required.
        In addition to any findings made on the record at the hearing, the reasons for detention include the
following: subject to lengthy period of incarceration if convicted, the nature and circumstances of the
offense charged, the nature and seriousness of the danger posed by the defendant’s release and the defendant
being charged in state court with a felony, Sexual Assault on a child 3rd Degree.
     The defendant is currently in state custody. This order will be held in abeyance until such time as he
comes into federal custody. The United States Marshal for the District of Nebraska is directed to place a
detainer with the correctional officer having custody of the defendant.
     Once the defendant comes into federal custody the defendant shall be remanded to the custody of the
Attorney General or to the Attorney General’s designated representative for confinement in a corrections
facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in
custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility must deliver the defendant to a United States
Marshal for the purpose of an appearance in connection with a court proceeding.


        Dated this 27th day of June, 2019.

                                                          BY THE COURT:

                                                          s/ Susan M. Bazis
                                                          United States Magistrate Judge




                                                     2
